Citation Nr: 1636884	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-22 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to September 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied increased ratings for the Veteran's Meniere's disease and status post cholecystectomy and denied TDIU.  He filed an August 2011 notice of disagreement with the denial of TDIU.  A statement of the case was issued in February 2012 and this appeal was perfect with the Veteran's submission of an August 2012 VA Form 9.

The Veteran was scheduled to present testimony before a Veterans Law Judge (VLJ) on May 4, 2016.  However, he failed to report to that hearing.  As the record does not contain further explanation as to why the Veteran failed to report or any additional requests for the hearing to be rescheduled, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking TDIU based on his service connected disabilities of Meniere's disease with profound right hearing loss, tinnitus, and vertigo, and status post cholecystectomy due to cholecystitis and cholelithiasis.  The question at issue is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of these disabilities.

During the pendency of this case, the Veteran has reported working part time as a consultant.  Specifically, he reported working eight hours per week as a consultant with a maximum monthly income of $1200.  While participation in marginal employment is not a bar to TDIU, the record does not currently establish whether the Veteran's consulting work qualifies as marginal.  Generally, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16 (b).  In 2010, when the Veteran filed his claim, the poverty threshold for one person under the age of 65, like the Veteran, was $10,458.  See U.S. Census Bureau, Poverty Thresholds, http://www.census.gov/hhes/www/poverty/data/threshld/index.html (last visited September 20, 2016).  The Veteran's annual income during the appeals period has not been reported, so it is unclear if he exceeded this threshold.  Alternately, marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16 (b).  As such, additional information is needed from the Veteran to determine if his consultant work during this period falls within the definition of marginal employment.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran, requesting information about his employment as a consultant, to include his duties and salary, from approximately May 2009 until the present in order to determine whether such employment was marginal.

2.  Then, readjudicate the Veteran's claim for TDIU.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

